The defendants were convicted of violations of G. L. c. 272, § 28, in that they sold to persons under the age of eighteen years copies of a publication called “Avatar” containing material allegedly offensive under that statute. Its authors seem to take pride in the rediscovery of certain four letter words old in Chaucer’s day and widely but covertly employed until recently. We cannot say that their use violates the statute. Any lapse was not one of morals but rather one of manners. As to manners, we are not the arbiters. Certainly under Federal constitutional standards as currently defined, this rather sad publication is not obscene. The possibility that isolated segments of the publication may raise some question of statutory violation does not render the publication obnoxious to the statute. Commonwealth v. Isenstadt, 318 Mass. 543, 549. The judgments are reversed and the findings are set aside. Judgments are to be entered for the defendants.

So ordered.